RHESA HAWKINS BARKSDALE, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority that: (1) we lack appellate jurisdiction over the interlocutory appeals of the municipalities and counties, as well as that of the East Texas Police Chiefs’ Association; (2) we have jurisdiction for the interlocutory appeals of the individual defendants; and (3) they are entitled to qualified immunity from the 42 U.S.C. § 1983 due process claim. On the other hand, the individual defendants are also entitled to qualified immunity from the two remaining federal law claims: (1) the 42 U.S.C. § 1985(2) claim (retaliation against a witness); and (2) the other *287§ 1983 claim (First Amendment retaliation). And, primarily because qualified immunity should be granted from all three federal law claims, official immunity should be granted from the state law claim (tor-tious interference with business relations).
This dissent focuses on the federal law claims. The state law claim is not addressed until the end. The majority and I part company for the most part because, for the two federal law claims for which qualified immunity is denied by the majority, each of those claimed federal rights (the law) was not clearly established several years ago at the time of the claimed illegal, discretionary conduct. Therefore, on this basis alone, such immunity should be granted. In this regard, the majority recognizes quite correctly that “[Ilegití-mate interests require that law enforcement agencies be afforded considerable discretion in choosing the instructors who train the officers who will, in turn, carry out the agencies’ public duties on a daily basis”. Maj. Opn. at 274. (emphasis added). In short, from this acknowledgment should flow qualified immunity from each of Plaintiffs’ three similar federal law claims. The majority grants it for only one. Notwithstanding my admiration for the thought and effort invested by the majority in its carefully written opinion, I must respectfully dissent from its not granting immunity from all three (as well as from the state law claim).
As noted, for qualified immunity purposes for the two federal law claims for which the majority denies qualified immunity, the linchpin for this appeal is whether, several years ago at the time of the claimed illegal conduct, was the answer (the law) to the following question clearly established?
When law enforcement officers’ agencies are not obligated to continue to enroll (and pay for) their officers for training in classes taught by persons the agencies do not want teaching their officers, because those persons voluntarily offered expert testimony against another law enforcement agency in a federal action, are those agencies required, nevertheless, to enroll (and pay for) their officers because to not do so constitutes retaliation that: (1) injures the teachers’ property, in violation of 42 U.S.C. § 1985(2); and (2) abridges their right to free speech, in violation of the First Amendment?
The answer, at least to me, is a prompt, simple, and resounding “No”. Yet the majority answers “Yes”, and holds that, as a result, the defendant law enforcement officers making the non-enrollment decision are not entitled, in their individual capacities, to qualified immunity from the foregoing claims by the teachers seeking civil damages. As a former beloved Fifth Circuit colleague, the late Judge Thomas Gibbs Gee, would often say, “this cannot be the law”.
In other words, for this issue, we need not even decide what the answer would be today under existing law; we need only decide what it was several years ago at the time of the allegedly illegal conduct. Again, we need decide only whether the answer (“the law”) was then “clearly established”. Again, the answer should be a prompt, simple, and resounding “No”.
The importance of this interlocutory appeal cannot be overstated. It presents a true test for whether the intent and purpose of qualified immunity are to be honored. Such immunity is designed to protect governmental officials in their discretionary actions, the claimed illegality of which is not apparent. Along this line, as noted, the majority acknowledges the “considerable discretion” that must “be afforded” law enforcement agencies “in choosing the instructors who train [their] *288officers”. Maj. Opn. at 274 (emphasis added).
Indeed, the “qualified immunity doctrine recognizes that officials can act without fear of harassing litigation only if they reasonably can anticipate when their conduct may give rise to liability for damages”. Davis v. Scherer, 468 U.S. 183, 195, 104 S.Ct. 3012, 82 L.Ed.2d 139 (1984) (emphasis added). Notwithstanding its recognition of the “considerable discretion” that must “be afforded” the individual defendants, the majority frustrates the very purpose for qualified immunity and imposes liability on the individual defendants for discretionary decisions made several years ago that they could not have reasonably anticipated would now be held illegal.
It seems that, in carefully and painstakingly applying each step and sub-step of the qualified immunity analysis for the retaliation claims under § 1985(2) and the First Amendment, the majority has lost sight of the proverbial forest for the trees; most especially, it has lost sight of what is required for the law to be “clearly established” at the time of the claimed violation. The individual defendants should be granted qualified immunity from all three federal law claims, as well as official immunity from the state law claim. Therefore, I must respectfully dissent in part.
I.
Plaintiffs Dean Kinney and David Hall were employed as instructors for the East Texas Police Academy (ETPA) at Kilgore College in Kilgore, Texas. In August 1998, for a federal action filed by the family of a person shot by a police officer, Plaintiffs voluntarily testified as expert witnesses against a police department.
Prior to Plaintiffs’ so testifying, the defendant cities and counties sent their law enforcement officers to ETPA to receive training. In so doing, the cities and counties paid the tuition expense and costs associated with that training.
After Plaintiffs’ voluntary, expert witness testimony, however, many of the defendant sheriffs and police chiefs (Individual Defendants) voiced their concern to the president of Kilgore College about Plaintiffs’ having rendered such voluntary, expert witness services. One wrote: Plaintiffs’ actions “seem[] to reflect a growing trend of some of your personnel to be gaining profit and garnering evidence and providing testimony against other Police Officers and Departments”; another, “it is deplorable to think that instructors for our Police Academy hire themselves out as an expert witness: AGAINST law enforcement agencies”; and another, that Plaintiffs’ expert testimony could become a conflict of interest. (Emphasis in original.)
Plaintiffs’ expert testimony was discussed at an October 1998 meeting of the defendant East Texas Police Chiefs’ Association, which had founded the Academy approximately 30 years earlier. Several Individual Defendants stated they did not want their officers trained by Plaintiffs. The Association agreed its members would not send their officers to classes taught by Plaintiffs. (The majority terms this a “boycott” and “enforcing a code of silence”. See, e.g., Maj. Opn. at 283-83 n.25. Of course, how it styles the conduct at issue does not alter our method for determining qualified immunity vel non.)
Individual Defendants removed their officers from Plaintiffs’ classes and disallowed their future enrollment in courses taught by them. By that November (1998), Plaintiffs had been removed as teachers for ETPA’s basic police classes. In 1999, Hall left the college to become a city police officer; Kinney was given a new contract, at less pay, through Kilgore Col*289lege to teach in its criminal justice department.
Plaintiffs filed this action in April 1999, claiming defendants’ actions violated, inter alia, 42 U.S.C. §§ 1983 and 1985(2) because their refusal to send their officers to be trained by Plaintiffs was in retaliation for their expert testimony and exercise of their First Amendment rights. Individual Defendants moved unsuccessfully for summary judgment based on qualified immunity, resulting in this interlocutory appeal.
II.
As noted, because Individual Defendants’ immunity is driven by qualified immunity from the federal law claims, the focus of this dissent is on those claims (part II.A). Official immunity from the state law claim is addressed last (part II.B.).
A.
For federal law claims, “government officials performing discretionary functions generally are shielded from liability for civil damages insofar as their conduct does not violate clearly established statutory or constitutional rights of which a reasonable person would have known”. Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982). Therefore, whether Individual Defendants are entitled to qualified immunity depends upon “(1) whether the plaintiff[s have] alleged the violation of a dearly established [statutory or] constitutional right; and, (2) if so, whether the defendants’] conduct was objectively unreasonable in the light of clearly established law at the time of the incident”. Hare v. City of Corinth, Miss., 135 F.3d 320, 325 (5th Cir.1998) (emphasis added).
For the first prong, “[a] necessary concomitant to the determination of whether the [statutory or] constitutional right asserted by a plaintiff is ‘clearly established’ at the time the defendant acted is the determination of whether the plaintiff has asserted a violation of a [statutory or] constitutional right at all”. Siegert v. Gilley, 500 U.S. 226, 232, 111 S.Ct. 1789, 114 L.Ed.2d 277 (1991). In short, “[i]f no [such] right [has] been violated!,] ... there is no necessity for further inquiries concerning qualified immunity”. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). Regarding whether the requisite right-violation has been asserted, the analysis “is made under the currently applicable ... standards”. Hare, 135 F.3d at 326 (emphasis added; internal quotation marks omitted).
For qualified immunity analysis, the second prong (objective reasonableness in the light of clearly established law) “is better understood as two separate inquiries: whether the ... rights [claimed to have been violated] were dearly established at the time of the incident; and, if so, whether [defendants’] conduct ... was objectively unreasonable in the light of that then clearly established law”. Id. (emphasis added).
For this second prong, and viewing first the second subpart (objectively reasonable conduct vel non), an official’s acts “are ... objectively reasonable unless all reasonable officials in the defendant’s circumstances would have then known that the defendant’s [alleged] conduct violated the plaintiffs asserted constitutional or federal statutory right”. Cozzo v. Tangipahoa Parish Council-President Gov’t, 279 F.3d 273, 284 (5th Cir.2002) (first emphasis in original). The “defendant’s circumstances” include “facts know[n] to the defendant. However, because qualified immunity turns only upon the objective reasonableness of the defendant’s acts, a particular defendant’s subjective state of *290mind has no bearing on whether that defendant is entitled to qualified immunity”. Thompson v. Upshur County, Tex., 245 F.3d 447, 457 (5th Cir.2001) (emphasis added). Ultimately, for “qualified immunity to be surrendered, pre-existing law must dictate, that is, truly compel (not just suggest or allow or raise a question about), the conclusion for every like-situated, reasonable government agent that what defendant is doing violates federal law in the circumstances”. Sorenson v. Ferrie, 134 F.3d 325, 330 (5th Cir.1998) (last emphasis in original; internal quotation marks omitted).
Deciding objective reasonableness may well be beyond our jurisdictional reach for this interlocutory appeal. As discussed by the majority, jurisdiction for an interlocutory appeal of this type is limited; it does not extend to genuine issues of material fact concerning Individual Defendants’ conduct. Restated, “genuineness” issues cannot be addressed in an interlocutory appeal for qualified immunity vel non. See, e.g., Bazan v. Hidalgo County, 246 F.3d 481, 488-89 (5th Cir.2001).
Arguably, as viewed by the majority, such genuineness issues are involved in whether the Individual Defendants’ conduct was objectively reasonable, notwithstanding the above-quoted general rule about a defendant’s subjective state of mind not being an issue for this subpart of the qualified immunity analysis. Concerning the reviewability of this subpart on an interlocutory appeal for the federal law claims, the majority may have painted with too broad a brush in stating the point is beyond our jurisdictional reach. (It properly reaches objective reasonableness for the state law claim.) In any event, there is no need to decide this jurisdictional question.
As noted, on this record, and for the federal law claims presented, the most immediate and surest path for granting qualified immunity lies elsewhere. The linchpin for Individual Defendants’ interlocutory appeal is whether the claimed federal statutory or constitutional right was clearly established at the time of the incident. This critical, “clearly established law” question is straightforward.
A right (the law) is clearly established when its “contours ... [are] sufficiently clear that a reasonable official would understand ... what he is doing violates that right”. Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 455 (5th Cir.) (internal quotation marks omitted) (en banc), cert. denied, 513 U.S. 815, 115 S.Ct. 70, 130 L.Ed.2d 25 (1994). “Clearly established” does not “necessarily refer to ‘commanding precedent’ that is ‘factually on all-fours with the case at bar,’ or that holds the ‘very action in question’ unlawful. Rather, a ... right is clearly established if ... the unlawfulness is apparent". Id. (emphasis added; internal citations and quotation marks omitted). In other words, “officials must observe ‘general, well-developed legal principles’ ”. Id. (citation omitted).
In this regard, the following issue is pending before our en banc court in McClendon v. City of Columbia, 258 F.3d 432 (5th Cir.2001), vacated, 285 F.3d 1078 (5th Cir.2002): In determining whether law was clearly established at the time of the incident, do we look solely to Supreme Court and Fifth Circuit precedent, or may we also include our sister circuits’ decisions? This issue is not before us here; apparently, neither of the two federal law claims addressed in this dissent implicate this distinction. As discussed infra, there are no decisions on point in this circuit, or any other.
For each of those two claims, Plaintiffs: (1) fail, under currently applicable standards (existing law), to assert the requisite violation of a clearly established statutory *291(§ 1985(2)) or constitutional (First Amendment) right; and (2) in the alternative, the law at the earlier time of the incident (alleged conduct asserted to have violated the claimed right) was not clearly established.- Again, as a result, no need exists to determine whether, for the two federal law claims, we have jurisdiction to address objective reasonableness, much less to decide whether Individual Defendants’ conduct was objectively reasonable.
1.
Plaintiffs claim Individual Defendants conspired to retaliate against them based upon Plaintiffs’ expert testimony in another federal action. Section 1985(2) is violated
[i]f two or more persons in any State or Territory conspire to deter, by force, intimidation, or threat, any party or witness in any court of the United States from attending such court, or from testifying to any matter pending therein, freely, fully, and truthfully, or to injure such party or witness in his person or property on account of his having so attended or testified....
42 U.S.C. § 1985(2) (emphasis added). For this claim, as stated, Plaintiffs fail the first prong of the qualified immunity analysis: in the light of existing law, they do not assert the violation of a clearly established statutory right. In the alternative, as also stated, the claimed right was not clearly established at the earlier time of the incident.
a.
Regarding asserting, under existing law, the violation of a clearly established right, the majority cites no case law for the proposition that § 1985(2) prohibits Individual Defendants from not continuing to enroll their officers (including paying for their attendance) in courses taught by Plaintiffs. It relies solely on the statute’s proscribing “injur[y]” to a “witness in his ... property on account of his having ... testified”. (In advocating the “enormous sweep” of § 1985(2), the majority relies on Kush v. Rutledge, 460 U.S. 719, 726, 103 S.Ct. 1483, 75 L.Ed.2d 413 (1983). Kush reflects, however, a recognition of Congress’ concern over the scope of the legislation: “[T]he sponsors of the 1871 bill added the ‘equal protection’ language [in the second part of § 1985(2) ] in response to objections that the ‘enormous sweep of the original language’ vastly extended federal authority and displaced state control over private conduct”. Id. (emphasis added). Notwithstanding the majority’s attempt to make it so, see Maj. Opn. at 266 n. 9, this “sweep” does not apply to the subpart at issue.)
Assuming arguendo the majority is correct that the statute’s plain language is so sweeping that it proscribes Individual Defendants’ alleged conduct, that language is not necessarily determinative. Indeed, even where a statute’s language is plain, “we may depart from its meaning ... to avoid a result so bizarre that Congress could not have intended it”. Moosa v. INS, 171 F.3d 994, 1008 (5th Cir.1999) (internal quotation marks omitted).
This is such an instance. “[T]he debates surrounding the [section] revealed a Congressional intent to insulate witnesses, parties and grand or petit jurors from conspiracies to pressure or intimidate them in the performance of their duties”. Nealy v. Hamilton, 837 F.2d 210, 212 (5th Cir.1988) (internal quotation marks and citation omitted). Surely, when Congress enacted this section in 1871, it could not have intended it to extend to the facts at hand. Individual Defendants’ declining to continue to enroll (and pay for) their officers in the ETPA courses taught by Plaintiffs could not have been within the type *292“conspiracy” to “pressure” or “intimidate” a witness that § 1985(2) was designed to prevent. This is reflected by the well-known fact that “[pjroteetion of the processes of the federal courts was an essential component of Congress’ solution to disorder and anarchy in the southern States”. Kush, 460 U.S. at 727, 103 S.Ct. 1483 (emphasis added). In short, the attempted use of the section in the action at hand could not have been one of its salutary purposes.
Moreover, as the majority acknowledges, Congress does not have to specifically contemplate a statute’s application to a particular set of facts. But, where, as here, such application leads to an absurd result, the plain language is not disposi-tive.
b.
Assuming arguendo Individual Defendants’ alleged conduct, under existing law, is a clearly established violation of § 1985(2), it was certainly not clearly established, at the time of the incident, that such conduct is illegal. First, as just discussed, not enrolling officers in training classes is not the type harm contemplated as violative of § 1985(2) — far from it. True, the statute prohibits injury to property. And, third party interference with an at-will employment relationship can constitute such injury. See Haddle v. Garrison, 525 U.S. 121, 126, 119 S.Ct. 489, 142 L.Ed.2d 502 (1998). But, it is simply not apparent (again, the test for clearly established vel non) that not enrolling the officers to receive training from Plaintiffs constitutes such an injury. See Doe, 15 F.3d at 455. This is especially true in the light of there being no pre-existing obligation for Individual Defendants’ officers to be trained at ETPA. Furthermore, contrary to the majority’s assertion, and viewing the evidence in the requisite light most favorable to Plaintiffs, the claimed unlawfulness of failing to re-enroll the officers, for whatever reason, was not apparent. Restated, even attributing a retaliatory motive to the Individual Defendants, it was not apparent that the resulting injury is of the type contemplated by § 1985(2).
2.
Plaintiffs claim retaliation for exercising their right to free speech under the First Amendment (imposed, of course, in this action through the Fourteenth). As stated, they have not asserted, in the light of existing law, the requisite violation of a clearly established constitutional right; and, in the alternative, the claimed right was not clearly established at the earlier time of the incident. The majority seeks to narrow the qualified immunity analysis by looking to the fact that Plaintiffs’ testimony was not about an officer either trained at ETPA or employed by a department that enrolled its officers there. See Maj. Opn. at 278 n. 21, 282 n. 25. Obviously, this distinction has no bearing on the method for determining qualified immunity vel non. Moreover, the majority’s narrow approach flies in the face of the “discretion” the majority claims it recognizes must be accorded law enforcement in deciding where and how to train its officers.
a.
There are two independent reasons why Plaintiffs have not asserted, in the light of existing law, the violation of a clearly established constitutional right.
i.
First, Plaintiffs have not been denied a benefit. As discussed by the majority, and pursuant to the “unconstitutional conditions” doctrine, the government may not deny a benefit to a person on a basis that *293infringes his freedom of speech, even if the person is not entitled to that benefit. See Bd. of County Comm’rs, Wabaunsee County, Kan. v. Umbehr, 518 U.S. 668, 674, 116 S.Ct. 2342, 135 L.Ed.2d 843 (1996) (quoting Perry v. Sindermann, 408 U.S. 593, 92 S.Ct. 2694, 33 L.Ed.2d 570 (1972)).
Placing legal notices in newspapers, see N. Miss. Communications, Inc. v. Jones, 792 F.2d 1330, 1337 (5th Cir.1986); authorizing wrecker services to monitor police radio frequencies, see Blackburn v. City of Marshall, 42 F.3d 925, 930 (5th Cir.1995); tax exemptions, see Speiser v. Randall, 357 U.S. 513, 518, 78 S.Ct. 1332, 2 L.Ed.2d 1460 (1958); and government contracts, see Umbehr, 518 U.S. at 674, 116 S.Ct. 2342, have been held to be benefits provided by the government. This notwithstanding, I do not see how enrollment of students in a particular class with a particular teacher is a cognizable benefit, the withholding of which would be protected by our First Amendment jurisprudence. Moreover, Kilgore College, not Individual Defendants, had the sole authority to hire and fire Plaintiffs.
ii.
Assuming arguendo the majority is correct that enrollment in a particular class with a specific teacher is a “benefit”, I agree with the majority that, on this record, for the “unconstitutional conditions” doctrine, the Pickering framework is more appropriate than the “ordinary citizen” test. See Umbehr, 518 U.S. at 674 & 680, 116 S.Ct. 2342. However, given the substantial interests of Individual Defendants concerning, inter alia, how their officers are trained and a potential conflict of interest, I would hold those interests outweigh the interests of Plaintiffs to be expert witnesses against law enforcement in cases involving the subject matter of the courses they taught to Individual Defendants’ officers.
The case-specific Pickering balancing test involves a two-part inquiry: whether the governmental action restricts speech of an employee (or, as here, an employee-equivalent) on a matter of public concern; and if it does, whether the employee’s interest in free speech outweighs the government’s interest, “as an employer, in promoting the efficiency of the public services it performs through its employees”. Hoover v. Morales, 164 F.3d 221, 225 (5th Cir.1998) (quoting Pickering v. Bd. of Educ., 391 U.S. 563, 568, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968)).
Plaintiffs’ expert testimony was speech protected by the First Amendment. See, e.g., Branton v. City of Dallas, 272 F.3d 730, 740 (5th Cir.2001). Further, assuming not enrolling students in classes taught by Plaintiffs restricted their speech by preventing them from teaching at ETPA while testifying as expert witnesses against law enforcement, Plaintiffs have satisfied the first part of the Pickering test.
Concerning the second part (balancing of interests) of the Pickering test, “[t]he government’s interest in achieving its goals as effectively and efficiently as possible is elevated from a relatively subordinate interest when it acts as sovereign to a significant one when it acts as employer”. Waters v. Churchill, 511 U.S. 661, 675, 114 S.Ct. 1878, 128 L.Ed.2d 686 (1994) (plurality opinion). Consequently, greater deference should be given to governmental predictions of harm when used to justify restrictions on employee speech than when used for the general public. See Umbehr, 518 U.S. at 676, 116 S.Ct. 2342. Further, we consider several non-exclusive factors when balancing these interests:
(1) the degree to which the employee’s activity involved a matter of public con*294cern; (2) the time, place, and manner of the employee’s activity; (3) whether close working relationships are essential to fulfilling the employee’s public responsibilities and the potential effect of the employee’s activity on those relationships; (4) whether the employee’s activity may be characterized as hostile, abusive, or insubordinate; (5) whether the activity impairs discipline by superiors or harmony among coworkers.
Brady v. Ft. Bend County, 145 F.3d 691, 707 (5th Cir.1998).
Individual Defendants maintain that solid training is essential to effective law enforcement; and that effective training requires a high degree of personal loyalty and confidence, esprit de corps and harmony, close working relationships free of divisive influences, and discipline and uniformity. No one could dispute that. Individual Defendants also maintain that Plaintiffs’ expert witness testimony jeopardized each of these interests by: undermining the students’ and Individual Defendants’ ability to trust Plaintiffs as teachers; threatening the confidentiality of information concerning Individual Defendants’ policies and procedures; causing controversy between Individual Defendants and Kilgore College; and improperly using their affiliation with the ETPA during such testimony.
Tedder v. Norman, 167 F.3d 1213, 1215 (8th Cir.1999), held that the Arkansas Law Enforcement Training Academy’s interest outweighed the free speech interest of its deputy director who gave voluntary deposition testimony concerning excessive force. It bears emphasis that Tedder concerned the interest of the actual employer, the Training Academy. Surely, for the appeal at hand, the interests of those deciding whether to enroll their officers in a course taught by a particular teacher (training academy employee) at the training academy are greater than those of the academy (employer).
As noted at the outset, the majority recognizes the “legitimate interests” that “require” Individual Defendants being “afforded considerable discretion in choosing the instructors who train [their] officers”. Maj. Opn. at 274. The majority construes my Pickering analysis as being framed in “broad terms” and goes on to “define[ ] the proper Pickering inquiry”. Maj. Opn. at 275-76. In so doing, the majority ignores Pickering’s conclusion:
What we do have before us is a case in which a teacher has made erroneous public statements ... which are neither shown nor can be presumed to have in any way either impeded the teacher’s proper performance of his daily duties in the classroom or to have interfered with the regular operation of the schools generally. In these circumstances we conclude that the interest of- the school administration in limiting teachers’ opportunities to contribute to public debate is not significantly greater than its interest in limiting a similar contribution by any member of the general public.
391 U.S. at 572-73, 88 S.Ct. 1731 (emphasis added).
Here, Plaintiffs’ statements impeded their performance in the classroom by undermining the enrolling entities’ trust in Plaintiffs as teachers and interfered with the regular operation of the ETPA. This analysis is faithful to Pickering.
Consequently, I would hold Plaintiffs cannot, in the light of existing law, state the requisite violation of their clearly established First Amendment right, because Individual Defendants’ interests in effective training of their law enforcement personnel (necessary for the efficient provision of public services) far outweigh Plaintiffs’ interests in providing expert testimony.
*295b.
Assuming the majority is correct in holding that, in the light of existing law, Plaintiffs have asserted the violation of a clearly established constitutional right, I would hold it was not clearly established at the time of the incident. The majority holds the law was then clearly established because: Individual Defendants should have known the governmental employment context is governed by the Pickering test; and that test warrants concluding there was a constitutional violation. The problem with this approach is that the majority does the very thing it cautions against, Maj. Opn. at 278: it conflates the qualified immunity inquiry into a decision on the merits — whether Individual Defendants violated a constitutional right.
The majority fails to cite a single case rendered prior to the conduct at issue both dealing with a factually analogous situation and deciding that such conduct violates a First Amendment right. Instead, it points to cases concerning the nonrenewal of contracts for government contractors, see Umbehr, 518 U.S. 668, 116 S.Ct. 2361, and O’Hare Truck Serv., Inc. v. City of Northlake, 518 U.S. 712, 116 S.Ct. 2353, 135 L.Ed.2d 874 (1996), and the discharge of government employees by a governmental defendant, see Pickering, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811.
Further, I read Hoover, 164 F.3d 221, differently from the majority. Hoover, which concerned only an interlocutory appeal from a preliminary injunction being granted, was rendered in December 1998 during' — arguably after — the incident at issue here. As noted in the concurrence in Hoover, whether a State can institute a blanket prior restraint prohibiting its employees from serving as expert witnesses against that State was an issue of first impression in this circuit and had never been addressed by the Supreme Court as of December 1998. Id. at 228 (DeMoss, J., specially concurring).
In fact, as both the Hoover concurrence and opinion noted, “our opinion [did] not foreclose consideration of [actions] aimed at limiting expert testimony of ... employees which adhere to our First Amendment jurisprudence”; Hoover merely determined (again, only in the context of a preliminary injunction) that a blanket prohibition on expert testimony by any state employee was overbroad. Id. at 227. Indeed, Hoover acknowledged “there will be occasions when the [government’s] interest in efficient delivery of public services will be hindered by a state employee acting as an expert witness or consultant”. Id. at 226 (emphasis added).
The majority seeks to minimize the import of Hoover by quoting from Pickering and emphasizing the words “in the context of this case”, while ignoring the statement following that phrase: “we shall indicate some of the general lines along which an analysis of the controlling interests should run”. Maj. Opn. at 282 n. 23 (quoting Pickering, 391 U.S. at 569, 88 S.Ct. 1731 (emphasis added).) In other words, the majority loses sight of the surrounding context.
The principles laid down in Pickering and further elaborated upon by Brady, 145 F.3d at 707, along with our statement in Hoover, 164 F.3d at 226, that “there will be occasions” when the government’s interest outweighs an employee’s interest in expert testimony demonstrate that it would not be apparent to Individual Defendants that what they did would violate Plaintiffs’ rights. The circumstances of previous cases serve to inform officials of the propriety of their conduct; until today’s decision, it was not, and has not been, clearly established that sheriffs and police departments could not remove their officers from courses in which the teachers *296testified against other officers concerning police misconduct.
Consequently, considering that, at the very time Individual Defendants were acting, our court left open the possibility that government could legitimately curtail the First Amendment rights of an employee testifying as an expert witness, it simply cannot be the case that it is apparent a reasonable official (sheriff or police chief) would have then known that refusing to send their officers to teachers who have testified as expert witnesses against law enforcement would violate those teachers’ First Amendment rights. See Doe, 15 F.3d at 455.
B.
Concerning official immunity for Plaintiffs’ state law claim (tortious interference with business relations), the majority agrees Individual Defendants were performing discretionary duties within the scope of their authority and notes the applicable good faith requirement under Texas law is derived substantially from federal qualified immunity law. See Maj. Opn. at 284. But, it holds erroneously that Individual Defendants’ conduct was objectively unreasonable.
Texas law departs from its federal qualified immunity counterpart with respect to the burden of establishing good faith. It is established if Individual Defendants show “a reasonable prudent person in the same or similar circumstances would have taken the same actions”. Putthoff v. Ancrum, 934 S.W.2d 164, 172 (Tex.Ct.App.1996). Under Texas law, it is Plaintiffs’ burden to show “no reasonable person in [Individual Defendants’] position could have thought the facts were such that they justified [Individual Defendants’] acts”. City of Lancaster v. Chambers, 883 S.W.2d 650, 657 (Tex.1994). As reflected by the fact that Individual Defendants should be granted qualified immunity from the federal law claims, they have shown reasonable persons would respond in a similar manner; and Plaintiffs have not shown (and cannot show) no reasonable person would respond as Individual Defendants have. See, e.g., Tedder, 167 F.3d at 1215.
III.
For the foregoing reasons, Individual Defendants should be granted qualified immunity from all, not just one, of Plaintiffs’ three federal law claims, as well as official immunity from the state law claim. Accordingly, I must respectfully dissent in part.